            Case 2:21-cv-00898-RSL Document 8 Filed 08/05/21 Page 1 of 4


 1

 2                                                                       Honorable Robert S. Lasnik

 3

 4

 5

 6

 7

 8

 9

10

11

12                                  UNITED STATES DISTRICT COURT

13                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

14

15   ALVIN GREENBERG, MICHAEL                           CASE NO. 2:21-cv-00898-RSL
     STEINBERG, and JULIE HANSON, on behalf
16   of themselves and all others similarly situated,   STIPULATION AND ORDER EXTENDING
                                                        RESPONSIVE PLEADING DEADLINE AND
17                  Plaintiffs,                         SETTING BRIEFING SCHEDULE
18          v.
19   AMAZON.COM, INC., a Delaware corporation,
20                  Defendant.
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER EXTENDING RESPONSIVE
     PLEADING DEADLINE AND SETTING BRIEFING SCHEDULE
     CASE NO. 2:21-CV-00898
              Case 2:21-cv-00898-RSL Document 8 Filed 08/05/21 Page 2 of 4


 1            The Parties, by and through their counsel, stipulate and agree as follows:

 2   1. Plaintiffs Alvin Greenberg, Michael Steinberg, and Julie Hanson (together, “Plaintiffs”) filed

 3        their Class Action complaint against Defendant Amazon.com, Inc. (“Amazon”) (together with

 4        Plaintiffs, the “Parties”) on July 2, 2021..

 5   2.   Under Fed. R. Civ. P. 4(d)(3), Amazon’s deadline to respond to the Complaint by motion or

 6        answer is currently August 31, 2021.

 7   3. Amazon requested additional time in order to investigate the claims and assertions in Plaintiffs’

 8        Complaint in connection with formulating its response.

 9   4. The Parties met and conferred and agreed to extend the time within which Amazon may answer

10        or otherwise respond to the Complaint by approximately one month. Plaintiffs and Amazon

11        therefore stipulate and agree to extend Amazon’s deadline to answer or otherwise respond to the

12        complaint by thirty-one (31) days, from August 31, 2021, to October 1, 2021.

13   5. Amazon informed Plaintiffs it plans to file a motion to dismiss Plaintiffs’ Complaint, so the

14        Parties further met and conferred to agree to a briefing schedule, as the Parties believe that it

15        would conserve the resources of the Court and the Parties to set a briefing schedule for Amazon’s

16        forthcoming motion to dismiss that aligns with the Parties’ conflicting obligations in other

17        matters.

18   6. The Parties’ proposed briefing schedule would not affect the date of any event or deadline already

19        fixed by Court order, as this action is at an early stage and there has been no responsive pleading

20        or discovery.

21   7. The Parties therefore stipulate, agree and respectfully request that the Court enter an Order

22        establishing the following:

23                    a. Amazon’s deadline to answer, move to dismiss, or otherwise respond to the

24                        Complaint shall be October 1, 2021.

25                    b. Plaintiffs’ deadline to respond to any motion to dismiss filed by Defendants shall

26                        be November 5, 2021.

27                    c. Amazon’s deadline to file any reply in support of any motion to dismiss shall be

28                        November 19, 2021.
                                                1
     STIPULATION AND ORDER EXTENDING RESPONSIVE
     PLEADING DEADLINE AND SETTING BRIEFING SCHEDULE
     CASE NO. 2:21-CV-00898
           Case 2:21-cv-00898-RSL Document 8 Filed 08/05/21 Page 3 of 4


 1   IT IS SO STIPULATED.

 2   DATED: August 3, 2021              By: /s/ Steve W. Berman
                                                      STEVE W. BERMAN
 3
                                        HAGENS BERMAN SOBOL SHAPIRO LLP
 4
                                        Steve W. Berman (WSBA #12536)
                                        1301 Second Avenue, Suite 2000
 5
                                        Seattle, Washington 98101
                                        Telephone: (206) 623-7292
 6
                                        Facsimile: (206) 623-0594
                                        Email: steve@hbsslaw.com
 7
                                        Ben Harrington (pro hac vice pending)
 8
                                        Benjamin J. Siegel (pro hac vice pending)
                                        715 Hearst Avenue, Suite 202
 9
                                        Berkeley, California 94710
                                        Telephone: (510) 725-3000
10
                                        Facsimile: (510) 725-3001
                                        Email: benh@hbsslaw.com
11
                                        Email: bens@hbsslaw.com
12
                                        ATTORNEYS FOR PLAINTIFFS
13
     DATED: August 3, 2021              By: /s/ Stephen M. Rummage
14                                               Stephen M. Rummage, WSBA 11168
                                        By: /s/ James E. Howard
15                                              James E. Howard, WSBA 37259
                                        By: /s/ Sarah E. Cox
16                                              Sarah E. Cox, WSBA 46703

17                                      DAVIS WRIGHT TREMAINE LLP
                                        Stephen M. Rummage (WSBA #11168)
18                                      James E. Howard (WSBA #37259)
                                        Sarah E. Cox (WSBA #46703)
19                                      920 Fifth Avenue, Suite 3300
                                        Seattle, WA 98104-1610
20                                      Tel: 206.757.8136; Fax: 206.757.7700
                                        Email: steverummage@dwt.com
21                                      Email: jimhoward@dwt.com
                                        Email: sarahcox@dwt.com
22
                                        GIBSON, DUNN & CRUTCHER LLP
23                                      KRISTIN A. LINSLEY (pro hac vice forthcoming)
                                        RACHEL S. BRASS (pro hac vice forthcoming)
24                                      555 Mission Street, Suite 3000
                                        San Francisco, CA 94105-0921
25                                      Tel: 415.393.8200; Fax: 415.393.8306
                                        Email: klinsley@gibsondunn.com
26                                      Email: rbrass@gibsondunn.com

27                                      ATTORNEYS FOR DEFENDANT
                                        AMAZON.COM, INC.
28
                                                2
     STIPULATION AND ORDER EXTENDING RESPONSIVE
     PLEADING DEADLINE AND SETTING BRIEFING SCHEDULE
     CASE NO. 2:21-CV-00898
           Case 2:21-cv-00898-RSL Document 8 Filed 08/05/21 Page 4 of 4


 1                                               ORDER

 2         For the reasons set forth above, IT IS SO ORDERED:

 3         1. Amazon’s deadline to answer, move, or otherwise respond to the Complaint shall be

 4             October 1, 2021.

 5         2. Plaintiffs’ deadline to respond to Defendants’ Motion to Dismiss shall be November 5,

 6             2021.

 7         3. Amazon’s deadline to file any reply in support of its Motion to Dismiss shall be

 8             November 19, 2021.

 9

10   Dated: August 5, 2021
                                                       The Honorable Robert S. Lasnik
11                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING RESPONSIVE
     PLEADING DEADLINE AND SETTING BRIEFING SCHEDULE
     CASE NO. 2:21-CV-00898
